







May 21, 2020
Ryman Hospitality Properties, Inc.
One Gaylord Drive
Nashville, Tennessee 37214


VIA EMAIL


Stratus Block 21, L.L.C.
212 Lavaca Street
Suite 300
Austin, Texas 78701
Attn: William H. Armstrong, III


Re:    Agreement of Sale and Purchase (the “PSA”) dated December 9, 2019 between
Stratus Block 21, L.L.C., as “Seller” (herein so called), and Ryman Hospitality
Properties, Inc. (“RHPI”), as purchaser, regarding Block 21 Austin, Texas; and
Membership Interest Purchase Agreement dated December 9, 2019, between Stratus
Block 21 Investments, L.P. (“Equity Seller”), as seller, and RHPI, as purchaser,
with respect to Block 21 Service Company LLC (collectively, with the PSA, the
“Contracts”)


Gentlemen:


RHPI is not prepared to proceed with the transactions contemplated by the
Contracts. By copy, the Title Company (as defined in the PSA) is authorized to
release the Earnest Money (as defined in the PSA) to Seller, and Seller is
authorized to receive the Earnest Money, in full and final settlement and
satisfaction of all claims by Seller and Equity Seller, and liabilities of
Purchaser, under and pursuant to the Contracts (other than the Post Termination
Obligations (as defined in the PSA)), if any, and as the sole and exclusive
remedy of Seller and Equity Seller under and pursuant to the Contracts in
connection with RHPI’s failure to proceed to closing under the Contracts, other
than the Post Termination Obligations, if any. Accordingly, Seller, Equity
Seller, and RHPI agree that the PSA and the MIPA are hereby terminated. Upon the
disbursement of Earnest Money to Seller, the Title Company is hereby released
from any further obligations and/or liabilities by virtue of having acted as
escrow agent and closing agent under the PSA.


Very truly yours,


RYMAN HOSPITALITY PROPERTIES, INC.






By: /s/ Scott Lynn
Name: Scott Lynn
Title: EVP and General Counsel









--------------------------------------------------------------------------------









AGREED AND ACCEPTED TO BY:


STRATUS BLOCK 21, L.L.C.,
a Delaware limited liability company
By:
STRATUS BLOCK 21 MANAGER, L.L.C.,

a Texas limited liability company,
its Manager


By: /s/ Erin D. Pickens     
Name:
Erin D. Pickens

Title:
Senior Vice President



STRATUS BLOCK 21 INVESTMENTS, L.P.,
a Texas limited partnership
By:
STRATUS BLOCK 21 INVESTMENTS GP, L.L.C.,

a Texas limited liability company,
its General Partner


By: /s/ Erin D. Pickens     
Name:
Erin D. Pickens

Title:
Senior Vice President



cc:    Kenneth Jones (via email)
Amy Fisher (via email)





